PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/937,492
Filing Date: 27 Mar 2018
Appellant(s): Claussen et al.



__________________
James M. Holm
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 4, 2021 appealing from the Office action mailed August 4, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 4, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Restatement of Rejection 
The following ground(s) of rejection are applicable to the appealed claims.
Claims 21-24, 26-28, 30, 32, 34, 41 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for lacking sufficient written description of the invention. 
Claims 21-24, 26-28, 30, 32, 34, 41 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21-24, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Claussen et al. (US 5,520,335. Claussen hereafter).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  35 U.S.C. 102(a)(1) rejections for claims 28, 30, 32, 34, 41 and 42 are now withdrawn in view of Applicant’s compelling arguments in pages 17-19 of the Appellant’s Appeal Brief.

(2) Response to Argument
With respect to 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejections, appellant argues, on page 8-9, that the present specification describes the extension member and additional extension member in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention, Specifically, the extension member is described as coupled to a spray boom and a mounting apparatus such that the extension member positions the spray boom away from the elongate boom.   
The Examiner respectfully disagrees. First, the 35 U.S.C. 112(f) limitations at issue, the “extension member (claim 21, line 7)” and “additional extension member (claim 30, lines 1-2),” have been properly interpreted as means-plus-function limitations. See detailed explanation in the final rejection dated 8/4/2020. Second, the specification fails to disclose what is an “extension member” other than the specified function argued by the Appellant. As clearly articulated in the final rejection, mailed on August 4, 2020, page 5, second paragraph, no sufficient structure was disclosed to achieve the specified function. The possible element or combination of elements capable of performing the “specified function” made it very hard if not impossible for a person skilled in the art to make and use the invention. Third, extension member 140 is shown in Figure 3 (“additional extension member was never shown in the drawings). However, it is unclear if the extension member 140 is a solid rod or a tube or something else? In view of the invention as a whole, a solid rod and a tube that is capable of providing fluid passage within the tube functions quite differently from one another. Which one is it? Would the Appellant agrees to such “narrow” interpretation because there are other element or 
Consequently, the same clauses set forth above under the 112, first paragraph rejection obscure the metes and bounds of the terms “extension member” and “additional extension member” to the extent that the scope of the limitation is indefinite. Therefore, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections should be sustained.

With respect to 35 U.S.C. 102(a)(1) rejections as being anticipated by Claussen, appellant argues, on page 13-16, that Claussen fails to disclose supporting a spray boom, coupled to the extension member, above the ground surface when the extension member is coupled to the mounting apparatus such that the spray boom is spaced away from the elongate boom by a set distance as set forth in independent claim 21 because the elongate hood support member 16 of Claussen moves relative to the alleged elongate boom of Claussen. 
Appellant's argument is not commensurate in scope with the claimed invention. No such limitations (the elongate hood support member is rigidly connected to the elongate boom) can be found in the claimed invention. As clearly elaborated in the final rejection, Claussen discloses supporting a spray boom (16. Figs. 1 and 2), coupled to 

    PNG
    media_image2.png
    389
    540
    media_image2.png
    Greyscale

Claussen clearly discloses the distance between the spray boom 16 and the elongated member is set by adjusting the angle and length of 50, 56 and 59. Element 58 is key-hole shaped slot designed to be inserted by one link of the links of the chain 56 adjacent its end opposite the bolt 57 in order to adjust the height of the spray boom relative to the ground, and thus, simultaneously adjust (set) the distance between the spray boom 16 and the elongated member. See detailed explanation by Claussen in Col. 5, lines 33-64 (as shown below). Therefore, Claussen discloses the claimed invention.

    PNG
    media_image3.png
    460
    597
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    368
    595
    media_image4.png
    Greyscale


For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                             
Conferees:
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753

/Melanie Weinhardt/
RQAS, OPQA                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.